999 A.2d 1150 (2010)
203 N.J. 156
In the Matter of Christopher West HYDE, an Attorney at Law.
Supreme Court of New Jersey.
August 9, 2010.

ORDER
This matter having been duly presented to the Court on the motion for reinstatement *1151 to practice filed by CHRISTOPHER WEST HYDE of CHESTER, who was admitted to the bar of this State in 1987, had who has been temporarily suspended from the practice of law since July 29, 2010;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs owed;
And good cause appearing;
It is ORDERED that the motion is granted, and CHRISTOPHER WEST HYDE is reinstated to the practice of law, effective immediately.